 



Exhibit 10.2

CABG MEDICAL, INC.

INVESTMENT AGREEMENT

     This Investment Agreement (the “Agreement”) is made as of March 22, 2005 by
and between CABG Medical, Inc., a Minnesota corporation (the “Company”) with its
principal office at 14505 21st Avenue North, Minneapolis, Minnesota 55447, and
Angiotech Pharmaceuticals, Inc., a corporation organized and existing under the
laws of the Province of British Columbia (“Angiotech”) with its principal office
at 1618 Station Street, Vancouver, British Columbia, Canada V6A 1B6.

RECITALS

     WHEREAS, the Company desires to issue and sell to Angiotech, and Angiotech
desires to purchase on the terms and subject to the conditions set forth in this
Agreement, certain shares of Company common stock; and

AGREEMENT

     NOW, THEREFORE, in consideration of the respective representations,
warranties, covenants and agreements set forth herein, and for other valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

Section 1

Purchase and Sale of Common Stock

     1.1 First Purchase and Sale of Common Stock. Subject to the terms and
conditions of this Agreement, at the First Closing (as defined in Section 2.1),
the Company shall issue and sell, and Angiotech shall purchase, for an aggregate
purchase price equal to five million dollars (U.S. $5,000,000) (the “First
Purchase Price”), 1,104,972 shares of the Company’s common stock, no par value
(the “Common Stock”) at a per share purchase price equal to $4.5425 (determined
by multiplying the closing sale price of a share of Common Stock as reported on
the Nasdaq Stock Market as of the end of the regular trading session on the date
hereof by 1.15%).

     1.2 Second Purchase and Sale of Common Stock. Subject to the terms and
conditions of this Agreement, including but not limited to Section 4.5, at the
Second Closing (as defined in Section 2.2), the Company shall issue and sell,
and Angiotech shall purchase, for an aggregate purchase price equal to the
greater of (i) five million dollars (U.S. $5,000,000) and (ii) such lesser
amount as is necessary to comply with Section 4.5 hereof (the “Second Purchase
Price”), that number of shares of the Company’s Common Stock determined by
dividing the Second Purchase Price by the sum of (i) the closing sale price of a
share of Common Stock as reported on the Nasdaq Stock Market as of the end of
the regular trading session on the date upon which the Company achieves the Net
Sales Milestone, multiplied by (ii) 1.15%.

 



--------------------------------------------------------------------------------



 



     1.3 Notice of Net Sales Milestone. The Company covenants and agrees that it
will provide written notice to Angiotech of the achievement of the Net Sales
Milestone within ten (10) business days of the achievement of such milestone.

     1.4 Securities. The shares of Common Stock to be issued at each respective
Closing are herein collectively referred to as the “Securities.”

Section 2

Closing Date; Delivery

     2.1 First Closing Date. The completion of the first purchase and sale of
Securities will be held on the date hereof (the “First Closing”). The date of
the First Closing is hereinafter referred to as the “First Closing Date.”

     2.2 Second Closing Date. The completion of the second purchase and sale of
Securities will be held twenty (20) business days following the date upon which
the Company shall have achieved cumulative Net Sales (as defined in that certain
License Agreement dated March 22, 2005, between the Company and Angiotech (the
“License Agreement”)) on Eligible Products (as defined in the License Agreement)
equal to $13 million (the “Net Sales Milestone”) (the “Second Closing”). The
date of the Second Closing is hereinafter referred to as the “Second Closing
Date.”

     2.3 Delivery. At each or immediately following each Closing, the Company
will deliver to Angiotech the certificates evidencing the Securities. Such
delivery shall be against payment of the First or Second Purchase Price, as the
case may be, for the Securities by wire transfer of immediately available funds
to the Company’s bank account (in accordance with instructions furnished by the
Company).

Section 3

Representations and Warranties of the Company

     The Company represents and warrants to Angiotech as follows:

     3.1 Organization and Standing. The Company is a corporation duly organized
and validly existing under the laws of the state Minnesota, and is, to the
extent applicable, in good standing under the laws of said state, and has the
requisite corporate power and authority to own its properties and to carry on
its business as now being conducted. Other than as disclosed in the SEC
Documents (as defined herein), the Company has no subsidiaries or direct or
indirect ownership in any firm, corporation or business that either individually
or in the aggregate is material to the business of the Company. The Company is
qualified to do business and is in good standing as a foreign corporation in
every jurisdiction in which its ownership of property or conduct of business
requires it to be so qualified and in which the failure to so qualify would not
have a material adverse effect on the assets, properties, financial condition or
business of the Company.

2



--------------------------------------------------------------------------------



 



     3.2 Corporate Power; Authorization. The Company has all requisite legal and
corporate power and authority and has taken all requisite corporate action to
duly authorize, execute and deliver this Agreement, to sell and issue the
Securities, and to carry out and perform all of its obligations under and
contemplated by this Agreement. This Agreement has been duly executed and
delivered by an authorized officer of the Company and constitutes the legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally, and (b) as limited by equitable principles
generally (regardless of whether such enforceability is considered a proceeding
in equity or at law).

     3.3 Issuance and Delivery. The Securities have been duly authorized and,
when issued and delivered in compliance with this Agreement, will be duly and
validly issued and delivered and will be outstanding, fully paid, nonassessable
and free and clear of all pledges, liens, encumbrances and restrictions other
than any liens or encumbrances created by or imposed on the holders thereof
through no action of the Company; provided, however, that the Securities will be
subject to restrictions on transfer and state and federal securities laws and as
provided herein. No further approval or authority of the shareholders or the
Board of Directors of the Company will be required for the issuance and sale of
the Securities to be sold by the Company as contemplated herein.

     3.4 SEC Documents; Financial Statements; Subsequent Events. The Company has
filed in a timely manner all documents that the Company was required to file
with the Securities and Exchange Commission (“SEC”) during the twelve
(12) months preceding the date of this Agreement. As of their respective filing
dates, all documents filed by the Company with the SEC (the “SEC Documents”)
complied in all material respects with the requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or the Securities Act of
1933, as amended (the “Securities Act”), as applicable and all rules and
regulations thereunder. None of the SEC Documents contained, as of their
respective dates, any untrue statement of material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading, and such SEC Documents, when read as a whole, do not contain any
untrue statements of a material fact and do not omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents (the “Financial Statements”) comply in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto. The Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles consistently applied, and fairly present the financial
position of the Company at the dates thereof and the results of the Company’s
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal adjustments).

     3.5 No Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority or any other third party on the
part of the Company is required in connection with the execution and delivery of
this Agreement that has not been accomplished and the consummation of the
transactions contemplated by this Agreement, except for any filings under
applicable

3



--------------------------------------------------------------------------------



 



federal and/or state laws, which filings and qualifications, if required, will
be accomplished in a timely manner consistent with such applicable law.

     3.6 Exempt Transactions. Subject to the accuracy of Angiotech’s
representations and warranties in Section 4 of this Agreement, the offer, sale
and issuance of the Securities in conformity with the terms of this Agreement
constitute transactions exempt from the registration requirements of Section 5
of the Securities Act and from the registration or qualification requirements of
the laws of any applicable state jurisdiction.

     3.7 Intellectual Property. The Company owns or possesses adequate rights to
use all patents, patent rights, inventions, trademarks, trade names, copyrights,
licenses, governmental authorizations, trade secrets and know-how that are used
or necessary for the conduct of the Company’s business as described in the SEC
Documents; except as described in the SEC Documents, the Company has not
received any notice of, or has any knowledge of, any infringement of or conflict
with asserted rights of others with respect to any patent, patent right,
invention, trademarks, trade names, copyrights, licenses, governmental
authorizations, trade secret or know-how that, individually or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would have a
material adverse effect on the assets, properties, financial condition or
business of the Company.

     3.8 Authorized Capital Stock. The authorized and outstanding capital stock
of the Company conforms, as of the dates for which such information is given, in
all material respects to the statements relating thereto contained in the SEC
Documents. The issued and outstanding shares of capital stock of the Company
have been duly authorized, validly issued and are fully paid and nonassessable;
except as set forth or referred to in the SEC Documents, no warrants, options or
other rights to purchase, agreements or other obligation to issue, or agreements
or other rights to convert any obligation into, any shares of capital stock of
the Company have been granted or entered into by the Company. No holder of any
security of the Company is entitled to any preemptive or similar rights to
purchase any securities of the Company.

     3.9 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of the Company’s knowledge, threatened against the
Company or any of its properties before or by any court or arbitrator or any
governmental body, agency or official in which there is a reasonable likelihood
(in the judgment of the Company) of an adverse decision that (a) would have a
material adverse effect on the Company’s properties or assets or the business of
the Company as presently conducted or proposed to be conducted, or (b) would
impair the ability of the Company to perform in any material respect its
obligations under this Agreement. The Company is not in default with respect to
any judgment, order or decree of any court or governmental agency or
instrumentality that, individually or in the aggregate, would have a material
adverse effect on the assets, properties, financial condition or business of the
Company.

     3.10 Compliance With Other Instruments. The business and operations of the
Company have been and are being conducted in accordance with all applicable
laws, rules and regulations of all governmental authorities, except for such
violations of applicable laws, rules and regulations that would not,
individually or in the aggregate, have a material adverse effect on the assets,
properties, financial condition or business of the Company. Neither the
execution and delivery of, nor the performance or compliance with, this
Agreement and the transactions

4



--------------------------------------------------------------------------------



 



contemplated hereby, will, with or without the giving of notice or the passage
of time, (i) result in any breach of, or constitute a default under, or result
in the imposition of any lien or encumbrance upon any asset or property of the
Company pursuant to any agreement or other instrument to which the Company is a
party or by which the Company or any of its properties, assets or rights is
bound or effected, except for such breach or default or the imposition of any
such lien or encumbrance that, either individually or in the aggregate, would
not have a material adverse effect on the assets, properties, financial
condition or business of the Company, or (ii) violate the Articles of
Incorporation or Bylaws of the Company or any other organizational documents of
the Company or any law, rule, regulation, judgment, order or decree. The Company
is not in violation of its Articles of Incorporation or Bylaws nor in violation
of or in default under, any lien, indenture, mortgage, lease, agreement,
instrument, commitment or arrangements, except for such defaults that would not,
individually or in the aggregate, have a material adverse effect on the assets,
properties, financial condition or business of the Company, or subject to any
restriction that would prohibit the Company from entering into or performing its
obligations under the Agreement.

     3.11 Brokers or Finders. No natural or legal person has or will have, as a
result of any act or omission of the Company, any right, interest or valid claim
against Angiotech for any commission, fee or other compensation as a finder or
broker in connection with the transactions contemplated by this Agreement.

     3.12 Contracts. The contracts so described in the SEC Documents or
incorporated by reference therein are in full force and effect on the date
hereof, except for contracts the termination or expiration of which would,
individually or in the aggregate, not have a material adverse effect on the
business, properties or assets of the Company, and the Company is not, nor to
the Company’s knowledge, is any other party in breach of or default under any of
such contracts. The SEC Documents describe or incorporate by reference all
material contracts to which the Company is a party.

     3.13 Properties. The Company has good and marketable title to all the
properties and assets reflected as owned in the financial statements included in
the SEC Documents, subject to no lien, mortgage, pledge, charge or encumbrance
of any kind except (i) those, if any, reflected in such financial statements or
SEC Documents, or (ii) those that are not material in amount and do not
adversely affect the use made and promised to be made of such property by the
Company. The Company holds its leased properties under valid and binding leases,
with such exceptions as are not materially significant in relation to the
business of the Company. Except as disclosed in the SEC Documents, the Company
owns or leases all such properties as are necessary to their operations as now
conducted or as proposed to be conducted.

     3.14 Compliance. The Company has not been advised and has no reason to
believe that it is not conducting business in compliance with all applicable
laws, rules and regulations of the jurisdictions in which it is conducting
business; except where failure to be so in compliance would not materially
adversely affect the condition (financial or otherwise), business, results of
operations or prospects of the Company.

     3.15 Taxes. The Company has filed all necessary federal, state and foreign
income tax returns and have paid or accrued all taxes shown as due thereon, and
the Company has no

5



--------------------------------------------------------------------------------



 



knowledge of any tax deficiency that has been or might be asserted or threatened
against the Company that could materially and adversely affect the business,
operations or properties of the Company.

     3.16 Insurance. The Company maintains insurance of the types and in the
amounts generally deemed adequate for its business, including, but not limited
to, insurance covering all real and personal property owned or leased by the
Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, all of which insurance is in full force and
effect.

     3.17 Contributions. The Company has not, directly or indirectly, at any
time during the last five years (i) made any unlawful contribution to any
candidate for public office, or failed to disclose fully any contribution in
violation of law, or (ii) made any payment to any federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States or any jurisdiction thereof.

     3.20 Use of Proceeds. The Company will use the proceeds received from
Angiotech under this Agreement for working capital purposes only.

Section 4

Representations, Warranties and Covenants of Angiotech

     Angiotech hereby represent and warrant to the Company as follows:

     4.1 Authorization. (i) Angiotech has all requisite legal and corporate or
other power and capacity and has taken all requisite corporate or other action
to execute and deliver this Agreement, to purchase the Securities and to carry
out and perform all of its obligations under this Agreement, and (ii) this
Agreement constitutes the legal, valid and binding obligation of Angiotech,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (b) as limited by equitable
principles generally (regardless of whether such enforceability is considered a
proceeding in equity or at law).

     4.2 Investment Experience. Angiotech is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. Angiotech is aware of the Company’s
business affairs and financial condition and has had access to and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Securities. Angiotech has such business and financial
experience as is required to give it the capacity to protect its own interests
in connection with the purchase of the Securities.

     4.3 Investment Intent. Angiotech is acquiring the Securities for its own
account as principal, and not as a nominee or agent, for investment purposes
only, and not with a present view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, within the meaning of the
Securities Act. Angiotech understands that the offer and sale of the Securities
have not been registered under the Securities Act or registered or qualified
under any state

6



--------------------------------------------------------------------------------



 



securities law in reliance on specific exemptions therefrom which exemptions may
depend upon, among other things, the bona fide nature of its investment intent
as expressed herein. Angiotech will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities except in
compliance with the Securities Act, and the rules and regulations promulgated
thereunder.

     4.4 Registration or Exemption Requirements. Angiotech further acknowledges
and understands that the Securities may not be resold or otherwise transferred
except in a transaction registered under the Securities Act or unless an
exemption from such registration is available. Angiotech understands that the
certificate(s) evidencing the Securities will be imprinted with a legend that
prohibits the transfer of such securities unless (i) they are registered or such
registration is not required, and (ii) if the transfer is pursuant to an
exemption from registration other than Rule 144 under the Securities Act and, if
the Company shall so request in writing, an opinion of counsel reasonably
satisfactory to the Company is obtained to the effect that the transaction is so
exempt.

     4.5 Shareholding Restriction. Angiotech represents that it will at no time
own more than 19.9 percent (19.9%) of the issued and outstanding stock of the
Company as a result of the consummation of the transactions contemplated by this
Agreement, the License Agreement, or the exercise of that certain warrant issued
in favor of Angiodevice International GmbH dated of even date herewith (the
“Warrant”), with such ownership percentage calculated as of the time of each
potential issuance. Angiotech acknowledges that it may not be able to exercise
certain rights under this Agreement or the Warrant if during the term of the
Agreement or the Warrant such exercise would bring its ownership percentage of
the Company’s capital stock to twenty percent (20%) or greater of the then
outstanding shares of the Company’s capital stock.

Section 5

Conditions to Angiotech Obligation to Close

     The obligation of Angiotech to purchase the Securities at each Closing is
subject to the fulfillment or waiver of the following conditions, any of which
may be waived in whole or in part by Angiotech.

     5.1 Representations and Warranties. The representations and warranties made
by the Company in Section 3 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Second Closing Date with the same force and effect as if they had been made
on and as of said date.

     5.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to each respective Closing
Date shall have been performed or complied with in all material respects.

     5.3 License Agreement. The Company shall have executed the License
Agreement on or prior to the First Closing Date.

7



--------------------------------------------------------------------------------



 



Section 6

Conditions to Closing of Company

     The Company’s obligation to sell and issue the Securities at each Closing
to Angiotech is subject to the fulfillment or waiver of the following
conditions, any of which may be waived in whole or in part by the Company:

     6.1 Representations and Warranties. The representations and warranties made
by such Investor in Section 4 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Second Closing Date with the same force and effect as if they had been made
on and as of such date.

     6.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by Angiotech on or prior to each respective Closing
Date shall have been performed or complied with in all material respects.

     6.3 License Agreement. Angiotech shall have executed the License Agreement
on or prior to the First Closing Date.

Section 7

Registration Rights

     7.1 Registration Under the Securities Act of 1933. None of the Common Stock
issued to Angiotech pursuant to Sections 1.1 or 1.2 hereof or following the
exercise of the Warrant (the “Shares”) have been registered for purposes of
public distribution under the Securities Act.

     7.2 Registrable Securities. As used herein the term “Registrable Security”
means each of the Shares, and any shares of Common Stock issued upon any stock
split or stock dividend in respect of such Shares; provided, however, that with
respect to any particular Registrable Security, such security shall cease to be
a Registrable Security when, as of the date of determination, (i) it has been
effectively registered under the Securities Act and disposed of pursuant
thereto, (ii) registration under the Securities Act is no longer required for
subsequent public distribution of such security under Rule 144(k) promulgated
under the Securities Act or otherwise, or (iii) it is no longer held by
Angiotech. The term “Registrable Securities” means any and/or all of the
securities falling within the foregoing definition of a “Registrable Security.”
In the event of any merger, reorganization, consolidation, recapitalization or
other change in corporate structure affecting the Common Stock, such adjustment
shall be made in the definition of “Registrable Security” as is appropriate in
order to prevent any dilution or enlargement of the rights granted pursuant to
this Section 7.

     7.3 Piggyback Registration. If, following the second anniversary of the
date hereof and terminating on the seventh anniversary of the date hereof, the
Company proposes to prepare and file any new registration statement or
post-effective amendments thereto covering equity or debt securities of the
Company, or any such securities of the Company held by its shareholders (in any
such case, other than in connection with a merger, acquisition or pursuant to
Form S-8 or

8



--------------------------------------------------------------------------------



 



successor form) (for purposes of this Section 7, collectively, the “Registration
Statement”), it will give written notice of its intention to do so by certified
mail, return receipt requested (“Notice”), at least thirty (30) business days
prior to the filing of each such Registration Statement, to Angiotech. Upon the
written request of Angiotech, made within twenty (20) business days after
receipt by Angiotech of the Notice, that the Company include any of Angiotech’s
Registrable Securities in the proposed Registration Statement, the Company shall
use its best efforts to effect the registration under the Securities Act of the
Registrable Securities which it has been so requested to register (“Piggyback
Registration”), at the Company’s sole cost and expense and at no cost or expense
to (except as provided in Section 7.4(a) hereof).

     Notwithstanding the provisions of this Section 7.3, the Company shall have
the right at any time after it shall have given written notice pursuant to this
Section 7.3 (irrespective of whether any written request for inclusion of
Registrable Securities shall have already been made) to elect not to file any
such proposed Registration Statement, or to withdraw the same after the filing
but prior to the effective date thereof.

     7.4 Covenants of the Company With Respect to Registration. The Company
covenants and agrees as follows:

     (a) The Company shall pay all costs, fees and expenses (other than
underwriting fees, discounts and nonaccountable expense allowance applicable to
the Registrable Securities and fees and expenses of counsel retained by
Angiotech) in connection with all Registration Statements including, without
limitation, the Company’s legal and accounting fees, printing expenses, and blue
sky fees and expenses.

     (b) The Company will use its reasonable best efforts to take all necessary
action which may be required in qualifying or registering the Registrable
Securities included in the Registration Statement for offering and sale under
the securities or blue sky laws of such states as are reasonably requested by
Angiotech.

     (c) To the fullest extent permitted by law, the Company will indemnify and
hold Angiotech harmless against any losses, claims, damages, or liabilities to
which it may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”) by the Company:
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by the Registration
Statement; and the Company will reimburse Angiotech for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section shall not apply to

9



--------------------------------------------------------------------------------



 



amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld, conditioned or delayed), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished to
it expressly for use in connection with such registration by Angiotech.

     (d) to the extent permitted by law, Angiotech will indemnify and hold
harmless the Company, each of its directors, each of its officers, each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other investor selling securities under the Registration
Statement or any of such other investor’s, trustees, partners, directors or
officers or any person who controls such investor, against any losses, claims,
damages or liabilities (joint or several) to which the Company or any such
director, officer, controlling person, underwriter or other such investor, or
trustee, partner, director, officer or controlling person of such other investor
may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by Angiotech; and
Angiotech will reimburse any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, underwriter or other
investor, or trustee, partner, officer, director or controlling person of such
other investor in connection with investigating or defending any such loss,
claim, damage, liability or action if it is judicially determined that there was
such a Violation; provided, however, that the indemnity agreement contained in
this Section shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of Angiotech, which consent shall not be unreasonably withheld,
conditioned or delayed.

     (e) promptly after receipt by an indemnified party under this Section of
notice of the commencement of any action (including any governmental action),
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Section, deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party shall have the right to retain its
own counsel, with the fees and expenses to be paid by the indemnifying party;
and provided further, that if there is more than one indemnified party, the
indemnifying party shall pay for the fees and expenses of one counsel for any
and all indemnified parties to be mutually agreed upon by such indemnified
parties, unless representation of an indemnified party by the counsel retained
by the other indemnified parties would be inappropriate due to actual or
potential differing interests between such indemnified parties. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying

10



--------------------------------------------------------------------------------



 



party of any liability to the indemnified party under this Section, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section.

     (f) if the indemnification provided for in this Section is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law, contribute to the amount paid
or payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. No
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 11 of the Securities Act) shall be entitled to contribution from any
person or entity who shall not have been guilty of such fraudulent
misrepresentation.

Section 8

Restrictions on Transferability of Securities;
Compliance with Securities Act; Voting Agreement

     8.1 Restrictions on Transfer. Except as expressly permitted by this
Agreement, Angiotech agrees and covenants that it shall not sell, transfer,
encumber or dispose of the Securities, whether by sale, assignment, exchange,
gift, bequest, pledge, encumbrance or transfer either by operation of law or any
other means.

     8.2. First Refusal to Company. If Angiotech decides to effect a transfer of
the Securities, it shall first deliver written notice to the Company of such
intent to transfer (“Notice of Transfer”), which Notice of Transfer shall
specify (i) the number of shares of Common Stock proposed to be transferred
(collectively the “Offered Stock”), (ii) the date of the proposed transfer,
which shall not be less than 60 days after the actual receipt of such Notice of
Transfer by the Company, (iii) the identity, including the complete name,
address and telephone number of the proposed transferee of the Offered Stock
(the “Proposed Transferee”), and (iv) the proposed consideration to be received
and terms of payment upon such transfer (such consideration and the terms of
payment being hereinafter referred to collectively as the “Offer Price”). The
Notice of Transfer shall be accompanied by a copy of any bona fide written offer
made to or received from the Proposed Transferee. Such Notice of Transfer shall
constitute an offer to sell and transfer the Offered Stock, in whole or in part,
to the Company at the Offer Price, and the date of such offer (the “Offer Date”)
shall be the date of actual receipt by the Company of the Notice of Transfer.
The Company shall promptly furnish a copy of the Notice

11



--------------------------------------------------------------------------------



 



of Transfer to all of the members of its Board of Directors and schedule a
special or regular meeting of the Board of Directors to evaluate the Company’s
capacity to purchase the Offered Stock at the Offer Price. For a period of
30 days after the Offer Date, the Company shall have the right and option (but
not the obligation) to elect to purchase all or any portion of the Offered
Stock. If the Company exercises its right and option to purchase in whole or in
part the Offered Stock, the Company shall signify such exercise and the number
of shares of Offered Stock to be purchased by giving written notice to Angiotech
(“Notice of Exercise”) within 30 days after the Offer Date. The Notice of
Exercise shall specify that the Company is exercising its right and option to
purchase all or any portion of the Offered Stock pursuant to this section 6.
Upon such exercise by the Company, Angiotech shall sell and transfer to the
Company those shares of Offered Stock with respect to which the option is
exercised. Such transfer shall be on terms and conditions identical to those set
forth in the Notice of Transfer. Any Notice of Exercise which is mailed in the
manner provided herein shall be conclusively presumed to have been duly given
when mailed, whether or not Angiotech shall have actually received the Notice of
Exercise.

     8.3 Failure to Exercise Refusal Right. If the Company does not exercise its
rights and options to purchase some or all of the Offered Stock at the Offer
Price within the time permitted under Section 6 above, then, within the 60-day
period thereafter, Angiotech may transfer to the Proposed Transferee those
shares of Offered Stock with respect to which such rights and options were not
exercised; provided, however, that such transfer must be made in strict
compliance with the terms and conditions of such transfer as set forth in the
Notice of Transfer, including, without limitation, the Offer Price. Such
transfer shall be made (a) pursuant to an effective registration under the
Securities Act or an exemption from the registration requirements thereof, and
(b) in accordance with applicable state law. If such transfer to the Proposed
Transferee is not consummated within the 60-day period described in this
Section 8.3, the transfer shall not be made and the restrictions of this
Agreement shall again apply.

     8.4 Drag-Along Right. If the Board of Directors of the Company approves the
sale of substantially all of the capital stock or assets of the Company (each a
“Merger Transaction”), then the Company shall have the right (the “Drag-Along
Right”), to require Angiotech to sell all, but not less than all, of its
Securities in favor of such Merger Transaction. The Company may exercise the
Drag-Along Right by written notice to Angiotech not later than 30 days prior to
the closing of the sale of the Merger Transaction. Such notice shall contain the
terms and conditions of such Merger Transaction. Angiotech has executed and
delivered a proxy, in the form attached as Exhibit A, in favor of the Company,
allowing the Company to vote Angiotech’s Securities in favor of such Merger
Transaction.

     8.5 Restrictive Legend. Each certificate representing the Securities shall
bear substantially the following legend (in addition to any legends required
under applicable securities laws):



  (a)   THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER AND RIGHTS OF FIRST REFUSAL AND MANDATORY SALE UPON
THE HAPPENING OF CERTAIN EVENTS AS SET FORTH IN AN AGREEMENT AMONG THE
REGISTERED HOLDER AND THE

12



--------------------------------------------------------------------------------



 



      CORPORATION, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE
CORPORATION.     (b)   THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS BEEN
ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 OR ANY APPLICABLE STATE SECURITIES LAW. SUCH SECURITIES MAY NOT BE PLEDGED,
SOLD, TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS
THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT, STATING
THAT SUCH PLEDGE, SALE, TRANSFER OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW.

     8.6 Transfer of Securities. Angiotech hereby covenants with the Company not
to make any sale of the Securities except either (i) in accordance with
Rule 144, in which case Angiotech covenants to comply with Rule 144, or (ii) in
accordance with another exemption from the registration requirements of the
Securities Act. The legend set forth in Section 8.5 will be removed from a
certificate representing the Securities following and in connection with any
sale thereof pursuant to subsection (ii) hereof, but not in connection with any
sale of Securities pursuant to subsection (iii) hereof, and also will be removed
at such time that the Securities may be sold under Rule 144 without restriction
as to volume and manner of sale.

Section 9

Miscellaneous

     9.1 Construction. The Company and Angiotech have participated jointly in
the negotiation and drafting of this Agreement. No presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

     9.2 Notices. Any notice, request, demand, waiver, consent, approval or
other communication that is required or permitted to be given to any party
hereunder shall be in writing and shall be deemed given only if delivered to the
party personally or sent to the party by telecopy, telegram or by registered or
certified mail (return receipt requested) with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth below:

     If to the Company:

CABG Medical, Inc.
14505 — 21st Avenue North
Suite 212
Minneapolis, MN 55447-5602
Attn: President

13



--------------------------------------------------------------------------------



 



If to Angiotech:

Angiotech Pharmaceuticals, Inc.
1618 Station Street
Vancouver, BC, Canada V6A 1B6
Attention: CBO

     9.3 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

     9.4 Survival of Representations, Warranties and Agreements. The
representations and warranties of the Company in Section 3 hereof and the
representations and warranties of Angiotech in Section 4 hereof shall survive
the purchase of the Securities for a period of twenty-four (24) months following
the Closing. All covenants and agreements set forth herein shall survive the
Closing without limitation, except as otherwise specifically provided herein.

     9.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without giving effect to the
conflicts of laws principles thereof.

     9.6 Severability. The parties agree that (a) the provisions of this
Agreement shall be severable in the event that any provision hereof is held by a
court of competent jurisdiction to be invalid, void or otherwise unenforceable,
(b) such invalid, void or otherwise unenforceable provision shall be
automatically replaced by another provision which is as similar as possible in
terms to such invalid, void or otherwise unenforceable provision but which is
valid and enforceable, and (c) the remaining provisions shall remain enforceable
to the fullest extent permitted by law.

     9.7 No Third Party Beneficiaries. Nothing herein expressed or implied is
intended or should be construed to confer upon or give to any person other than
the parties hereto and their successors and assigns any rights or remedies under
or by reason of this Agreement.

     9.8 Entire Agreement. This Agreement constitutes the entire understanding
of the parties with respect to the subject matter hereof, and supersedes any
prior agreements or understandings, written or oral, between the parties with
respect to the subject matter hereof.

     9.9 Amendment and Waiver. The parties may, by mutual agreement, amend this
Agreement in any respect in a writing executed by each party, and any party, as
to such party, may waive any of its rights hereunder. To be effective, any such
waiver must be in writing and be signed by the party providing such waiver. The
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies that any party may otherwise have at law or in equity. The
waiver by any party hereto of any breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach, whether
or not similar.

14



--------------------------------------------------------------------------------



 



     9.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.

     9.11 Headings. The headings preceding the text of the sections and
subsections hereof are inserted solely for convenience of reference, and shall
not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

     9.12 Public Announcement. In the event any party proposes to issue any
press release or public announcement concerning any provisions of this Agreement
or the transactions contemplated hereby, such party shall so advise the other
party hereto, and the parties shall thereafter use their best efforts to cause a
mutually agreeable release or announcement to be issued. Neither party will
publicly disclose or divulge any provisions of this Agreement or the
transactions contemplated hereby without the other parties’ written consent,
except as may be required by applicable law (including applicable SEC rules and
regulations).

     9.13 Further Assurances. Each party to this Agreement shall do and perform
or cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

     9.14 Expenses. Angiotech and the Company shall each pay their own expenses
incident to this Agreement and the preparation for, and consummation of, the
transactions provided for herein.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first written above.

              CABG MEDICAL, INC.
 
       

  By:     /s/ John L. Babitt

       

  Name:   John L. Babitt

  Title:   President, Chief Operating Officer and

      Chief Financial Officer
 
            ANGIOTECH PHARMACEUTICALS, INC.
 
       

  By:     K. Thomas Bailey

       

  Name:   K. Thomas Bailey

  Title:   Vice President, Business Development

15



--------------------------------------------------------------------------------



 



AMENDMENT TO INVESTMENT AGREEMENT

     THIS INVESTMENT AGREEMENT (the “Agreement”) is made as of April 7, 2005 by
and between CABG Medical, Inc., a Minnesota corporation (the “Company”) with its
principal office at 14505 21st Avenue North, Minneapolis, Minnesota 55447, and
Angiotech Pharmaceuticals, Inc., a corporation organized and existing under the
laws of the Province of British Columbia (“Angiotech”) with its principal office
at 1618 Station Street, Vancouver, British Columbia, Canada V6A 1B6.

RECITALS

     WHEREAS, the Company and Angiotech are parties to that certain Investment
Agreement dated as of March 22, 2005 (the “Investment Agreement”), pursuant to
which (i) the Company agreed to sell to Angiotech, and Angiotech agreed to
purchase, 1,100,715 shares of the Company’s common stock and (ii) Angiotech
agreed to make an additional $5 million investment in the Company upon the
achievement by the Company of certain milestones set forth therein (the “Second
Investment”);

     WHEREAS, the parties desire to modify certain provisions regarding the
Second Investment.

     NOW, THEREFORE, in consideration of the respective agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

     1) Defined Terms. Each capitalized term used herein that is not otherwise
defined herein shall have the meaning ascribed to such term in the Investment
Agreement.

     2) Calculation of Share Total for First Investment. Pursuant to the terms
of the Investment Agreement, Angiotech agreed to purchase $5,000,000 worth of
the Company’s common stock at a 15% premium to the closing market price on
March 22, 2005, the date of the Investment Agreement. The closing market price
on March 22 was $3.95. Therefore, the correct number of shares to be issued to
Angiotech was 1,100,715 ($5,000,000 divided by the sum of $3.95 multiplied by
1.15%). While the Investment Agreement contained the correct closing share price
and formula, there was an error made in the final calculation of the total
number of shares. As a result, in Section 1.1 of the Investment Agreement, the
total number of shares was listed as 1,104,972 instead of the correct total of
1,100,715. The Investment Agreement is hereby amended to replace the number
1,104,972 with the correct number, 1,100,715.

     3) Limitation on Maximum Number of Shares to be Issued to Angiotech
pursuant to the Investment Agreement. Pursuant to Section 1.2 of the Investment
Agreement, Angiotech agreed to make an additional $5,000,000 investment in the
Company at a 15% premium to the closing market price on the date the Company
achieves the Net Sales Milestone. NASDAQ Stock Market Rule 4350(i), however,
requires shareholder approval for any present or potential issuance of common
stock if the number of shares of common stock to be issued is or will be equal
to or in excess of 20% of the number of shares or common stock outstanding
before the issuance of the stock. On March 22, 2005, the date upon which the
Company and Angiotech executed the Investment

 



--------------------------------------------------------------------------------



 



Agreement, the Company had 16,372,975 shares of common stock outstanding,
representing all of its issued and outstanding capital stock as of that date.
Pursuant to Section 1.1 of the Investment Agreement, the Company issued
Angiotech 1,100,715 shares on March 22, 2005. In order to ensure continued
compliance with Rule 4350(i), under no circumstances will the Company issue
Angiotech more than 2,173,878 shares at the Second Closing (calculated by
multiplying 16,372,975, the Company’s outstanding shares as of March 22, 2005,
by 19.999% (which equals 3,274,593 shares), less the 1,100,715 shares issued to
Angiotech on March 22, 2005).

     4) Miscellaneous. Except as expressly amended by this Amendment, all of the
terms and provisions of the Investment Agreement shall remain in full force and
effect. This Amendment may be executed in any number of counterparts, each of
which shall be deemed as original and all of which together shall constitute one
instrument.

     IN WITNESS WHEREOF, each of the parties has caused this Amendment to
Investment Agreement to be executed in a manner appropriate for each and to be
dated as of the date first above written.

              CABG MEDICAL, INC.
 
       

  By:        /s/ John L. Babitt

       
 
       

  Name:     John L. Babitt
 
       

  Its:   President, Chief Operating Officer and

      Chief Financial Officer
 
       

  ANGIOTECH PHARMACEUTICALS, INC.
 
       

  By:     /s/ K. Thomas Bailey

       
 
       

  Name:     K. Thomas Bailey
 
       

  Its:     Vice President, Business Development

 